FILE COPY




                                     CAUSE NO. 12-14-00345-CR
                                    IN THE COURT OF APPEALS
                           TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


REBECCA LYNN BARKER,                  }       APPEALED FROM 2ND DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       CHEROKEE COUNTY, TEXAS
APPELLEE


                                                 ORDER

       Appellant is represented by Mr. Sten M. Langsjoen, appointed counsel. On May 22, 2015, the
time to file appellant’s brief expired without a brief or a motion for extension of time. TEX. R. APP. P.
38.6(a). Pursuant to TEX. R. APP. P. 38.8(b), counsel was notified on May 27, 2015, that his brief was
past due and was given until June 8, 2015, to file a brief or otherwise explain the delay. No satisfactory
response has been received.
       Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable Bascom W. Bentley III,
Judge of the 2nd District Court of Cherokee County, Texas, shall immediately conduct a hearing to
determine (1) whether the appellant still desires to prosecute his appeal; (2) whether the appellant is
indigent and either needs counsel appointed, or appellant’s counsel has abandoned the appeal; or (3) if
the appellant is not indigent, whether a brief has not been completed because retained counsel has either
abandoned the appeal or because appellant has failed to make necessary arrangements for filing a brief;
and (4) when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be filed, will be
completed.
       It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
                                                                                            FILE COPY



       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before July
10, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this the 10th day of June
2015, A.D.
                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk